Title: To Alexander Hamilton from Charles Lee, 11 January 1792
From: Lee, Charles
To: Hamilton, Alexander



Alexandria [Virginia] 11th. Janry. 1792
Sir!

Due pains were taken by me in causing to be published the several parts of the last Collection Law, which were necessary to be known to the Merchants, for regulating their conduct. The 9th. and 10th. Sections are not accurately observed in scarcely any one instance; for the Manifest thereby required is generally made after the vessels arrival to its port of destination. The account of the Cargo which the master brings from the place of shipment is always very imperfect, and so different from the Manifest required by Law as to most matters, that it deserves not be called a manifest. I have conceived that where there was no reason to suspect fraud the forfeiture ought not to be sought, as the manifest being produced conformable to the several particulars, the Revenue would sustain no damage. If however, more rigor ought to be observed in future, I should be glad to have your instruction.
The Coasting Law, being now under the consideration of Congress, I take the liberty of suggesting that the doubts concerning fees may be all removed by attending to this principle, that each service in its self distinct should have its own compensation annexed to it. As the Law now stands the Surveyor is entitled to an equal share of the fees under the Coasting Law. This I think ought to be altered, because the whole burden of the services in this Law mentioned is imposed upon the collector. The Surveyor performs no part of the duties, for which the fees are paid, is at no expense concerning them, and in this district the Surveyor refuses to pay any portion of the Stationary used in this branch of the business.
I hope that upon principles of Justice the Law will be altered, either by not allowing any part of these fees to the Surveyor, or by compelling him to perform his share of the duties and contributing his share of the expense.
When I consider the little service and the little responsibility of a Surveyor, I have been led to believe that their compensation would be very adequate, without recurring to an equal share of the coasting fees.
I am Sir!  with the greatest respect  Your most Obedt. Servt.

Charles Lee, Collector.

